718 S.E.2d 629 (2011)
STATE
v.
Jacques Craig FLOYD.
No. 425P11-1.
Supreme Court of North Carolina.
November 9, 2011.
Anne Goco Kirby, Assistant Attorney General, for State of North Carolina.
Jacques Craig Floyd, Windsor, for Floyd, Jacques Craig.
C. Colon Willoughby, Jr., District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 6th of October 2011 by Defendant-Appellant to Appoint Counsel:
"Motion Dismissed as Moot by order of the Court in conference, this the 9th of November 2011."